   Case 2:15-cv-07916-AB-GJS Document 75 Filed 03/19/19 Page 1 of 1 Page ID #:984


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA                             JS-5
                                    CIVIL MINUTES - GENERAL


 Case No.:           CV 15-07916-AB (GJSx)                           Date:   March 19, 2019


 Title:         Emidio Soltysik et al v. Alex Padilla et al.


 Present: The Honorable             ANDRÉ BIROTTE JR., United States District Judge

                      Carla Badirian                                        N/A
                      Deputy Clerk                                     Court Reporter

       Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                     None Appearing                                   None Appearing

 Proceedings:               [In Chambers] ORDER REOPENING CASE AND SETTING
                            DEADLINES

      The Court has reviewed the Ninth Circuit Opinion reversing this Court’s order
granting Defendants’ Motion to Dismiss, and remanding the case.

         This matter is hereby ORDERED REOPENED.

      On this Court’s reading of the Opinion, the next step is for Defendants to file an
Answer. The Defendants are ORDERED to file their Answer within 21 days of the
issuance of this order.

       If either party believes that filing an Answer is NOT the next step, the parties shall
meet and confer and file a Joint Status Report setting forth their positions within 7 days
of the issuance of this order.

         IT IS SO ORDERED.




CV-90 (12/02)                              CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                                     1
